Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/26/2021.  In particular, claim 1 has been amended to specify that a covalent bond is formed between silica oil and silica.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the term “highly” in carboxyl group-containing highly saturated nitrile copolymer rubber” is a relative term and it is not clear how much saturation (or hydrogenation) is needed to arrive at “highly”.  Iodine value is not representative of saturation.
With respect to claims 3-6, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 102/103
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakashima (US 2013/0280459).

Nakashima fails to disclose that the silica is treated with silicone oil, however, it is the examiner’s position that the silicone inherently associates with the surface of the silica (silica has Si-OH reactive surface groups which would form covalent bonds) once the rubber composition of Nakashima is formed.  Support for this position is found in paragraph 0136 of Nakashima which teaches that the reactive silicone oil forms bonds with the carboxyl group-containing rubber after mixing all ingredients together, which suggests that associations between silica with its available surface Si-OH groups and silicone oil with its reactive groups are able to happen in the mixture.
Alternatively, it would have been obvious to one of ordinary skill in the art obtain a rubber composition with silica treated with silicone oil because at least some of the silicone would be expected to associate with the Si-OH groups (i.e., form covalent bonds) on the surface of the silica.
With respect to claim 2, the carboxyl group-containing nitrile rubber contains 5-60 wt % nitrile monomer (paragraph 0026), 0.1-20 wt % (paragraph 0033) ethylenically unsaturated dicarboxylic acid monoester monomer (paragraph 0028), and 15-94.9 wt % hydrogenated conjugated diene monomer (paragraph 0036).  The exemplified carboxyl group-containing nitrile rubber contains 37 parts by weight acrylonitrile, 4 parts by weight mono-n-butyl maletate, and 57 parts by weight 1,3-butadiene (paragraph 0184).
With respect to claim 3, Nakashima discloses that silica is present in an amount of 5-200 parts by weight per 100 parts by weight of the carboxyl group-containing nitrile rubber.
With respect to claim 4, silicone inherently has dimethyl polysiloxane structure.
.

Double Patenting
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 10,941,283 in view of Nakashima (US 2013/0280459). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US ‘283 claims a nitrile rubber composition and crosslinked rubber thereof for a gasket comprising 100 parts by weight of a carboxyl group-containing nitrile rubber having an iodine value of 120 or less and containing 5-30 weight % nitrile monomer, 0.1-10 wt % carboxyl-group containing monomer unit, 15-60 wt % ethylenically unsaturated monocarboxylic acid monomer unit, and 20-64.9 wt % conjugated diene; 20-80 parts by weight silica, and reactive silicone oil that includes dimethyl polysiloxane.  Because the silicone oil is reactive, it is expected to associate (i.e., form covalent bonds) with the silica and thereby form a silica treated with silicone like claimed.
US ‘283 fails to state that the carboxyl-group containing nitrile rubber is highly saturated (or hydrogenated).
Nishihata discloses a carboxyl-group containing nitrile rubber comprising silicone oil (abstract) and teaches that hydrogenated nitrile rubber has improved heat resistance and very useful in seals and other rubber parts (paragraphs 0002 and 0101).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a hydrogenated nitrile rubber in the rubber composition for gasket claimed by US ‘283.

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the term “highly saturated” is clarified by indicating iodine value and (B) that Nakashima does not disclose that covalent bonds are formed between silica and silicone oil.
	With respect to argument (A), the examiner disagrees because the “highly saturated” amount is defined by the amounts of comonomers in claim 2 which states that 20-90 wt % of conjugated diene monomer units are at least partly hydrogenated.
With respect to argument (B), Nakashima fails to disclose that the silica is treated with silicone oil, however, it is the examiner’s position that the silicone inherently associates with the surface of the silica (silica has Si-OH reactive surface groups which would form covalent bonds) once the rubber composition of Nakashima is formed.  Support for this position is found in paragraph 0136 of Nakashima which teaches that the reactive silicone oil forms bonds with the carboxyl group-containing rubber after mixing all ingredients together, which suggests that associations between silica with its available surface Si-OH groups and silicone oil with its reactive groups are able to happen in the mixture.  It is noted that the instant claims do not require a minimum amount of treatment formed by covalent bonds.  Therefore, any bonding, including even one bond would meet the claimed covalent bond treatment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn